DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 14 January 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to “mechanical locking means” have been fully considered and are persuasive.  The limitation is no longer interpreted under 112(f). 
Applicant’s arguments with respect to Claims 1 and 6 have been fully considered and are persuasive.  The Objection to Claims 1 and 6 has been withdrawn. 
Applicant’s arguments, with respect to Claims 3 - 5 have been fully considered and are persuasive.  The 112(a) Rejection of Claims 3 - 5 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 - 5 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1 - 5 has been withdrawn. 
Applicant's arguments with respect to Claim Interpretation of “mechanical supporting means” under 112(f) and the Prior Art Rejections have been fully considered but they are not persuasive.
Applicant argues “mechanical supporting means” should not be interpreted as a cylindrical bottom wall in accordance with 112(f). Examiner respectfully disagrees.
[E]xaminers will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis: (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and (C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. See MPEP 2181.
“Mechanical supporting means” utilizes the term “means” as a generic placeholder for performing the claimed function (supporting), thus satisfying the first prong. “Mechanical supporting means” also modifies the generic placeholder with functional language (supporting), thus satisfying the second prong. Furthermore, the generic place holder is not modified by sufficient structure to perform the claimed function (the term merely utilizes “mechanical” which is not sufficient structure to perform the function). As such, “mechanical supporting means” has been appropriately interpreted as invoking 112(f).
Applicant also argues it would not have been obvious to modify Mizuta’s arrangement a radial encoder mounted on an outer ring in view of Nakajima’s arrangement as an axial encoder mounted to an inner ring. Examiner respectfully disagrees.
Examiner does not rely on Nakajima with respect to encoder type or mounting location, only on Mizuta. Both Mizuta and Nakajima are related in how an encoder wheel is axially constrained and are in the same field of endeavor as the claimed invention. Examiner also does not suggest utilizing a double wall, and instead cites Nakajima regarding the teachings of lateral walls being of different sizes. As such, it 
Applicant also argues crimps do not result in walls being different lengths as claimed. Examiner respectfully disagrees. 
Nakajima teaches the first lateral wall and the second extended lateral wall differ in size from one another (e.g. 11f is shorter than the wall opposite 11f) (Figure 15), thus meeting the instant claim limitations.
Applicant also argues Nakajima fails to teach the flanges as axially inner and outer with the axially outer flange having the greater radially dimension. Examiner did not rely on Nakajima to teach the claim limitations and instead relied on Mizuta. Furthermore, relative terms “inner” and “outer” are not used with respect to a specific reference, and under broadest reasonable interpretation of the present claims merely limit the locations as being different along the axial direction.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no crimps may be used in securing the encoder wheel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Both Mizuta, in Figure 5, and Nakajima, in Figure 15, utilize crimps in securing their respective encoder wheels without issue. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the top right edge of Mizuta not being a lateral edge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There are no limitations in the claims which prevent Mizuta’s top right edge from being interpreted as a lateral edge.
Applicant also argues it would not have been obvious to provide adjustability to the combination. Examiner respectfully disagrees. 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Int. 1985) (examiner must present convincing line of reasoning supporting the rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Int. 1993) (reliance on logic and sound scientific reasoning).
It is well known in the art magnetic encoders use a series of magnetic poles to represent the encoder position to a magnetic sensor. The magnetic sensor reads the magnetic pole positions. It is also well known in the art if the magnetic poles are not in alignment with the magnetic sensor, then the output of the magnetic sensor is erroneous. For the device to function, the magnetic sensor and the encoder must be aligned. As such, it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify Mizuta so that the position of the cylindrical bottom wall is adjustable for the benefit of aligning the base structure and the magnetic sensor so that the signal sensed by the magnetic wheel is strong.
Furthermore, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following are interpreted under 35 U.S.C. 112(f):
“mechanical supporting means” as a cylindrical bottom wall

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the claim recites “a lateral edge of the base structure” twice in the claim. It is unclear as to if these are the same lateral edges or different lateral edges, thus rendering the claim indefinite. Examiner interprets the claim in light of the latter.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuta (US 2010/0007450), in further view of Nakajima (US 2003/0059139)
Regarding Claim 1, Mizuta discloses a rotating speed measuring device for a hub of a vehicle wheel comprising a rolling bearing [0001, 0039], in at least Figures 1 and 7, the measuring device comprising: a radial encoder [0037] wheel (Figure 7) comprising a base structure (14) made of magnetized material [0037], the encoder wheel assembled on an outer cylindrical surface (13g is cylindrical to fit on the outer 
Mizuta fails to expressly disclose the second lateral wall is extended, and the first lateral wall and the second extended lateral wall differ in size from one another.
Nakajima teaches, in at least Figure 15, a mechanical locking means (11f, wall opposite 11f) whose radial dimensions are different (Figure 15) employed in a similar manner as Mizuta [0132, 0133, 0139 – 0140], a seat (11d) comprising a first lateral wall (11f) and a second extended lateral wall (wall opposite 11f), the first lateral wall and the 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Mizuta so that the second lateral wall is extended, and the first lateral wall and the second extended lateral wall differ in size from one another for the benefit of including a crimp to hold the encoder wheel, further fixing it in position to provide sufficient fixation that reliability is maintained in severe conditions under high and low temperature environments, as taught by Nakajima [0038, 0129]. 
Regarding Claim 2, Mizuta discloses the mechanical supporting means comprises a cylindrical bottom wall (bottom wall of 13g) that is fixed in an axial fashion on the rotating outer ring [0037], and the base structure is angularly fixed to the cylindrical bottom wall (13 and 14 are fixed and integrated in all directions; the base structure must be inherently angularly fixed to detect rotation as without angular rotation the base structure can rotate independent of the wall and measured rotations would not be those of the ring itself) [0001, 0037, 0038].
Mizuta fails to expressly disclose the fixation of the cylindrical bottom wall is in an axially adjustable fashion; however the base structure and the magnetic sensor (9) must be aligned so that the magnetic sensor can sense the base structure. As such, it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify Mizuta so that the position of the cylindrical bottom wall is adjustable for the benefit of aligning the base structure and the magnetic sensor so that the signal sensed by the magnetic wheel is strong.
In re Stevens, 1010 USPQ 284 (CCPA 1954).
Nevertheless, Mizuta fails to expressly disclose the base structure is configured to directly contact the cylindrical bottom.
Nakajima teaches a base structure (14) configured to directly contact a cylindrical bottom (11d) (Figure 15) [0129, 0132, 0133, 0139 – 0140].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, Mizuta’s adhesive layer may be omitted so that the base structure directly contacts the cylindrical bottom, as the crimping as taught by Nakajima provides sufficient fixation that reliability is maintained in severe conditions under high and low temperature environments, as taught by Nakajima [0038]. 
Regarding Claim 3, Mizuta renders obvious the mechanical locking means (Nakajima’s in the combination) are combined with the mechanical supporting means to axially lock the encoder wheel in the mechanical supporting means (Figure 7) [0037, 0038], the first and second lateral walls of the mechanical locking means comprise two lateral flanges (13h, 13i) that are jointed to the cylindrical bottom wall (13g) (Figure 7), and the two lateral flanges and the cylindrical bottom wall being made in one piece (13) (Figure 7) [0037] and, of metallic material (metal) [0037], and defining a U-shaped insert that forms the seat (Figure 7).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 4, Mizuta discloses the two lateral flanges comprises a first lateral flange (13i) and a second lateral flange (13h) (Figure 7); the second flange being a pushing lateral flange configured to shield the encoder wheel at least during the mounting of the rotating speed measuring device onto the rotating outer ring (13h inherently shields the encoder as it covers the encoder) (Figure 7).
Mizuta fails to expressly disclose the first lateral flange is a flange whose radial dimensions are reduced with respect to the radial dimensions of the second lateral flange.
Nakajima teaches, in at least Figure 15, the first lateral flange (11f) is a flange whose radial dimensions are reduced with respect to the radial dimensions of the second lateral flange (flange opposite 11f) (Figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Mizuta have the first flange have reduced dimensions with respect to the radial dimensions of the second flange for the benefit of including a crimp to hold the encoder wheel, further fixing it in position, as taught by Nakajima [0129]
Regarding Claim 5, Mizuta renders obvious the encoder wheel has inner radial dimensions (bottom of 14) that are less than outer radial dimensions of the lateral flanges (tops of Nakajima’s 11f and flange opposite 11f). 
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 6, Mizuta discloses a radial encoder [0037] wheel, in at least Figure 7, comprising: a base structure (14) made of magnetized plastic [0037]; a seat 
Mizuta fails to expressly disclose the second lateral wall being extended, wherein the first lateral wall and the second extended lateral wall differ in size from one another.
Nakajima teaches, in at least Figure 15, a seat (11d, 11f, wall opposite 11f) comprising a first lateral wall (11f) and a second extended lateral wall (wall opposite 11f) disposed axially distally from the narrow lateral wall relative to a cylindrical surface (11d) [0129], the first lateral wall and the second extended lateral wall differ in size from one another (e.g. 11f is shorter than the wall opposite 11f) (Figure 15).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dimensions of Mizuta’s walls as taught by Nakajima for the benefit of including a crimp to hold the base structure, further fixing it in position, as taught by Nakajima [0129].
Nakajima also teaches a radial thickness of a base structure (vertical thickness of 14 i.e. in the direction perpendicular to A, Figure 15), a first radius defined by the second extended lateral wall (radius in direction of vertical thickness of wall opposite 
The drawing also illustrates the radial thickness of the base structure is greater than the difference between the first radius defined by the second extended lateral wall and the second radius defined by the first lateral wall, however, Nakajima fails to expressly disclose that is the case.
Nevertheless, it would have been obvious to one of ordinary skill in the art alter the dimensions of the lateral walls so that the difference between the first radius defined by the second extended lateral wall and the second radius defined by Mizuta’s first lateral wall is less than the radial thickness of the base structure for the benefit of ensuring the base structure is adequately supported in the seat by the crimp.
Regarding Claim 7, Mizuta discloses an outer ring (rotary side member) of a wheel hub assembly [0024], wherein the encoder wheel is disposed on the outer ring such that the base structure is further angularly fixed to the outer ring (the wheel and ring must be inherently angularly fixed to detect rotation as without angular rotation the wheel can rotate independent of the ring and measured rotations would not be those of the ring itself) [0001, 0037].
Regarding Claim 8, Nakajima teaches the first radius is larger than the second radius (Figure 15).
The combination would have been obvious for the same reasons regarding the rejection of Claim 6 above. 
Regarding Claim 9, Nakajima discloses the second extended lateral wall is nearer an axially outer side (left side of Figure) of the outer ring relative to the first lateral wall (Figure 15).
The combination would have been obvious for the same reasons regarding the rejection of Claim 6 above.
Regarding Claim 10, Mizuta discloses roller bearing for a hub of a vehicle wheel (Figure 7), the roller bearing comprising: an inner ring (bearings inherently have an inner ring) [0039]; a rotating outer ring (rotary side member, bearings inherently have an outer ring, the outer ring is the ring that rotates as measurement occurs via the outer ring) [0037, 0038] defining an axially inner side (left side of Figure 7) and an axially outer side (right side of Figure 7); and a rotating speed measuring device (all of the elements of Figure 7 except for 9) mounted on the rotating outer ring (via 13), the rotating speed measuring device comprising:  an encoder wheel (Figure 7) comprising a base structure (14) made of magnetized material [0037], the encoder wheel assembled on the rotating outer ring of the rolling bearing [0037]; a cylindrical seat (13) (Figure 7) [0037] disposed between the encoder wheel and an outer cylindrical surface (13g is cylindrical to fit on the outer surface of the rotary side member i.e. the outer surface of the rotary side member is also cylindrical) [0037] of the rotating outer ring (Figure 7) [0029, 0037], wherein the encoder wheel and the cylindrical seat are angularly fixed with each other (the wheel and ring must be inherently angularly fixed to detect rotation as without angular rotation the wheel can rotate independent of the ring and measured rotations would not be those of the ring itself) [0001, 0037], wherein the cylindrical seat includes an axially inner first lateral wall (13i) having a first radial dimension (vertical 
Mizuta fails to disclose the cylindrical seat includes an axially inner first lateral wall having a first radial dimension less than a second radial dimension of an axially outer second lateral wall, wherein the first lateral wall and the second lateral wall differ in size from one another.
Nakajima teaches, in at least Figure 15, a cylindrical seat (11d, 11f, wall opposite 11f) including an axially inner first lateral wall (11f) having a first radial dimension (vertical dimension of 11f) less than a second radial dimension (vertical dimension of wall opposite 11f) of an axially outer second lateral wall (wall opposite 11f) [0129], the first lateral wall and the second lateral wall differ in size from one another (e.g. 11f is shorter than the wall opposite 11f) (Figure 15).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dimensions of Mizuta’s walls as taught by Nakajima for the benefit of including a crimp to hold the base structure, further fixing it in position, as taught by Nakajima [0129].
Regarding Claim 11, Mizuta discloses a radially outer surface (top of 14) of the base structure defines a third radial dimension greater than the second radial dimension (Figure 7).
Regarding Claim 12, Nakajima teaches a base structure has a thickness (vertical thickness of 14), a second diameter defined by the second radius (double the 
The drawing also illustrates the thickness of the base structure is greater than the difference between second radius and the first radius (and therefore the diameter), however, Nakajima fails to expressly disclose that the thickness is greater than between four and six times the difference.
Nevertheless, it would have been obvious to one of ordinary skill in the art alter the base structure so that its thickness is greater than between four and six times the difference for the benefit of ensuring the base structure is adequately supported in the seat by the crimp.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856